Citation Nr: 1146083	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected right shoulder (major) bursitis.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee patellofemoral syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee patellar instability.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee patellar instability.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 2001 to October 2001, and from February 2002 to July 2004.

This matter came to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in October 2010 for further development.  

In the September 2007 rating decision, the RO denied an increased rating for right shoulder bursitis (which was rated at 10 percent) and right knee patellofemoral syndrome (which was noncompensable).  The Veteran appealed.  In December 2010, a Decision Review Officer (DRO) granted increased ratings and assigned a 20 percent rating for right shoulder bursitis and a 10 percent disability rating for right knee patellofemoral syndrome, effective July 2004.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In a May 2011 statement, the Veteran's representative specifically raised a TDIU claim. 

The Board notes that the separate ratings for left and right knee patellar instability were granted by rating decision in December 2010.  Since the aforementioned issues arose from the original claims of increased ratings for service-connected left and right knee patellofemoral syndrome, the issues are before the Board and are reflected on the first page of this decision.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder bursitis is not manifested by limitation of motion of the arm at midway between side and shoulder level.  

2.  The Veteran's service-connected left knee patellofemoral syndrome is not manifested by flexion limited to 30 degrees.  

3.  The Veteran's service-connected right knee patellofemoral syndrome is not manifested by flexion limited to 30 degrees.  

4.  The Veteran's service-connected left knee patellar instability is manifested by slight lateral instability and recurrent subluxation.  

5.  The Veteran's service-connected right knee patellar instability is manifested by slight lateral instability and recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected right shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5019-5201 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5299-5260 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5299-5260 (2011).

4.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected left knee patellar instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5257 (2011).

5.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected right knee patellar instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5257 (2011).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2007.  The RO provided the appellant with additional notice in October 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the October 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claims were subsequently readjudicated in a November 2008 statement of the case, a December 2010 supplemental statement of the case and a December 2010 rating decision, following the provision of notice in October 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations on May 2010 and November 2010.  On a form dated in December 2010, the Veteran indicated by signature that he did not have any additional evidence to submit and to forward his case immediately to the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected right shoulder bursitis and bilateral knee patellofemoral syndrome warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

I.  Right Shoulder

The Veteran's service-connected right shoulder bursitis has been rated by the RO under the provisions of Diagnostic Codes 5019-5201.  Under Diagnostic Code 5019, bursitis will be rated on limitation of motion of the affective parts as degenerative arthritis, except gout which will be rated under Diagnostic Code 5002.

Under Diagnostic Code 5201 for the major arm, a 20 percent rating is warranted for limitation of motion of the arm at shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm midway between side and shoulder level.  A maximum rating of 40 percent is warranted for limitation of motion of the arm to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board notes that range of motion for shoulder flexion and abduction is from 0 degrees to 180 degrees; and that external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

When the Veteran was afforded a VA examination in July 2007, the Veteran did not use a brace or support for his shoulder problem.  However, he did complain of intermittent pain that he rated a 7 on a scale of 1 to 10 (with 10 being the most severe).  He stated that the pain was precipitated primarily by lifting, pushing and sometimes will flare-up for no particular reason.  With flare-ups, he rated his pain an 8.  He denied any limitation of motion.  Examination showed no deformity, swelling or tenderness.  The Veteran did complain of pain on repeated flexion and abduction beyond 160 degrees.  It was observed that he was unable to externally rotate the right shoulder beyond 30 degrees, but had 90 degrees of internal rotation.  The impression was bursitis of the right shoulder.  The VA examiner commented that the Veteran's multiple subjective complaints were not supported by the objective physical findings.  In his opinion, there was considerable functional overlay during the overall evaluation.  Objectively, the Veteran had perfectly normal shoulders.

An April 2008 VA treatment record shows that he had shooting pains in the arms.

A December 2008 VA orthopedic surgery note shows that the Veteran complained of knee and shoulder pain.  He had been applying heat with minimal relief, and his wife had been massaging him.  He reported pain with any sort of movement in his shoulders with the pain on the left side may be somewhat greater than the right.  Range of motion was 100 degrees forward flexion and abduction.  It was observed that internal and external rotation was full, but was significantly painful for the Veteran.  It was reported that resisted internal and external rotation was intact, but painful.  It was noted that resisted external rotation was more painful than internal rotation.  The impression was right shoulder with rotator cuff tendonitis bursitis.  VA medical personnel at the time believed the Veteran had rotator cuff tendonitis.  The Veteran was provided prescriptions for anti inflammatory and for physical therapy.   

When the Veteran was afforded a VA examination in November 2010, he was not receiving specific treatment to his shoulder other than pain pills which he took 4 times daily.  He did not use a support or assistive device for his shoulder.  He reported experiencing fairly regular pain, particularly when he attempted to raise the right arm above shoulder level or with attempted forward flexion.  He was unable to sleep at night on the right shoulder due to pain.  When he was explaining to the examiner about how he injured his shoulder in service, the VA examiner noticed that the Veteran was able to actively abduct his shoulder to about 110 degrees without apparent pain.  Examination of the right shoulder showed no swelling, deformity or tenderness.  The VA examiner found that the Veteran had 90 degrees of internal and external rotation without apparent pain.  The Veteran complained of pain on attempted flexion or abduction beyond 90 degrees.  There were no changes following repetitions.  The VA examiner diagnosed right rotator cuff tendonitis.  He found that the Veteran's right shoulder disability had not changed significantly since he had examined the Veteran in 2007.

The Board acknowledges the representative's September 2010 assertion that the November 2010 VA examination for right shoulder bursitis is inadequate for several reasons.  First, he asserted that the VA examiner did not have the claims file to review.  However, the Board notes that the VA examination report does show otherwise.  The representative also asserted that a magnetic resonance imaging (MRI) should be done of the Veteran's right shoulder.  The Board notes that the VA examiner provided the necessary information to allow the Board to apply the rating criteria for the right shoulder.  Thus, additional development regarding the Veteran's right shoulder bursitis is not necessary here.   

Overall, a 30 percent rating is not warranted since the Veteran was able to move his arm past midway between side and shoulder level.  Here, flexion and abduction were no less than 100 degrees.  He also was able to rotate his right shoulder to 30 degrees. 

As a general matter, in evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  A July 2007 VA examiner report shows that repeated flexion and extension did not produce apparent pain.  Here, a November 2010 VA examination shows that there was no changes following repetitions. 

Staged ratings are not of application since the Veteran's right shoulder bursitis is adequately contemplated by the 20 percent rating.  Should the severity of the right shoulder bursitis increase in the future, the Veteran may always file a claim for an increased rating.  

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

II.  Knee Disabilities

Since two of the issues involve increased rating of the knees, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5299 indicates that the left and right knee patellofemoral syndrome is rated by analogy under a closely related injury (Diagnostic Code 5260-limitation of flexion of the leg) in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The Veteran's service-connected left and right knee patellofemoral syndrome have been rated by the RO under the provisions of Diagnostic Code 5260.  Under this regulatory provision, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A maximum rating of 30 percent is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 
  
Turning to other Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 10 percent rating is warranted for extension limited to 10 degrees; and a 20 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 15 degrees.  A 10 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with slight knee or ankle disability; and a 20 percent rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A maximum rating of 10 percent is warranted under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, and under Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5261, 5262 and 5263.   

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

When the Veteran was afforded a VA examination in July 2007, it was noted that he used knee braces during the day, but did not require the use of a crutch, cane or other assistive device.  It was observed that the Veteran walked from the waiting room to the examining room without difficulty and moved about the examining room without difficulty.  Upon physical examination, the Veteran walked with an exaggerated limp, favoring the knees.  The VA examiner stated that this was accentuated when asked to walk on tiptoes and heels.  The Veteran was able to squat but not duck walk.  The Veteran complained of much pain going through these maneuvers.  Examination of the knees showed no swelling, deformity or tenderness.  Flexion was to 140 degrees and extension was to 0 degrees.  Repeated flexion and extension did not produce apparent pain.  It was noted that patellofemoral did not reduce complaints of pain, and that the ligaments were stable to both anterior, posterior and mediolateral stress in both complete extension and slight flexion.

A January 2008 VA orthopedic consultation shows that he has slight hyperextension to about 135 degrees of flexion.  It was observed that his knees were ligamentously stable.  It was noted that radiographs showed some mild joint space narrowing, but otherwise unremarkable.  The impression was patellofemoral-type pain with mild arthritis in the knees.

An April 2008 VA treatment record reveals that the Veteran reported having instability of the knees with frequent falls, and that knee braces helped.  

A June 2008 VA treatment record shows that in the right knee, there was no miniscal tear and that cruciate ligaments were intact.  In the left knee, there was severe degenerative change in the posterior horn of the lateral meniscus associated with chondromalacia in this location.  Further, there was normal medial meniscus without evidence of tear and small suprapatellar joint effusion.

A December 2008 VA treatment record shows full range of motion of the left knee, which was in a brace at the time of examination.

A December 2008 VA orthopedic surgery note shows that the Veteran complained of knee and shoulder pain.  The Veteran complained of significant locking in his knee that occurred every three months.  It would lock into a flexed position around 30 degrees of flexion.  After 30 to 40 minutes when he gradually strained his knee, it popped out straight.  He also reported occasional swelling and pain that occurred almost on a consistent and persistent basis.  He had knee braces that he said helped very minimally.  He said he tried some physical therapy in the past with minimal relief.  It was noted that, "[l]ower extremities demonstrate knees with what appears to be lateral subluxing of patellas."  It was observed that his patellas were somewhat hypermobile and were exquisitely tender to palpation of both medial and lateral facts bilaterally.  He had pain in both the medial and lateral joint spaces.  It was additionally observed that the Veteran had mild effusion.  As for the right side, it was stable to varus and valgus stress.  X-rays showed no significant joint subluxation.  The Veteran was offered corticosteroid injection, which he declined.  It was believed that physical therapy was the best thing for his patella subluxation.  The Veteran was to be provided with new knee braces with medial and lateral support bars.    

A July 2009 VA treatment record shows that he continued with exercises as previously instructed without difficulty.  At the time, his symptoms consisted of bilateral knee pain, which was exacerbated with prolonged standing, physical activities, stair climbing and squatting.  The Veteran reported intermittent "locking" sensation.  He was provided with knee supports.  He denied significant knee edema.  The assessment was chronic knee pain consistent with a history of chondromalacia patella. 

A December 2009 VA treatment record shows that the swelling in his legs had gone down ever since he stopped wearing his braces.  

A May 2010 VA examination for fibromyalgia shows that he wore braces on both knees and was seen by orthopedics for patellofemoral syndrome.

A July 2010 VA treatment record shows that the Veteran had several falls when he got up and his knee buckled.  He used a cane as well as knee braces.  

A September 2010 VA treatment record shows a history of falling due to "knees locking".  It was noted that the Veteran has been evaluated for his knees in the past and states surgery was recommended, but he was trying to avoid surgical intervention.  

A November 2010 VA examination shows that the Veteran was not receiving specific treatment to his knees other than taking pain pills 4 times daily.  He did wear knee braces full-time that he removed only when bathing.  The Veteran reported that his knees were getting worse.  He stated his knees would "lock up" three to four times weekly.  When this occurred, he was unable to extend the knee and the locking ceased.  The Veteran pointed to the patella and indicated that the patella was subluxing laterally.  The Veteran stated that following subluxation, both knees swelled and were painful.  The VA examiner noticed that the Veteran walked with a slight limp favoring the right knee.  He refused to walk on tip-toes because of the pain, but was able to walk on heels.  The VA examiner found that there was no swelling, tenderness or deformity.  Both knees could be repeatedly flex to 140 degrees and extend to 0 degrees.  The VA examiner commented that the ligaments were stable to varus, valgus, anterior and posterior stress.  The VA examiner diagnosed bilateral retropatellar pain syndrome.  The VA examiner commented that the Veteran does have some bilateral retropatellar pain syndrome secondary to recurrent subluxation patella laterally, which he had missed when he saw the patient in 2007.  He noted that although the Veteran has some arthritis in his knees, it does not appear that the bilateral knee disability has changed significantly since 2007.

Under Diagnostic Code 5260, a 20 percent rating is not warranted for the Veteran's left and right knee retropatellar pain syndrome.  Here, flexion was no less than 135 degrees and there was no evidence that flexion was limited to 30 degrees to warrant a 20 percent rating. 

Furthermore, a higher rating is not warranted under Diagnostic Code 5261.  A 20 percent is not warranted for the Veteran's left and right knee since there was no evidence of extension limited to 15 degrees.  Here, extension was always full.  

Additionally, there was no evidence of ankylosis to warrant a higher rating under Diagnostic Code 5256.  While, there was mention of effusion and the Veteran did report that his knees would lock, there was no evidence of dislocated semilunar cartilage to warrant a 20 percent rating under Diagnostic Code 5258.  While the Veteran did wear a brace, there was no impairment of the tibia and fibula to warrant a higher rating under Diagnostic Code 5262.  Furthermore, since the highest available rating is 10 percent under Diagnostic Code 5263d, the aforementioned Diagnostic Code is not for application.

Regarding instability, the Board notes that a 20 percent rating is not warranted.  Here, there was slight instability and not moderate instability.  A July 2007 VA examiner report shows that the ligaments were stable to both anterior, posterior and mediolateral stress in both complete extension and slight flexion.  A November 2010 VA examination shows that the ligaments were stable to varus, valgus, anterior and posterior stress.  Furthermore, there was no evidence that the Veteran's subluxation was moderate or severe to warrant a higher rating under Diagnostic Code 5257.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, 8 Vet. App. 202.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The VA examiner in July 2007 noted that repeated flexion and extension did not produce apparent pain.  The VA examiner in November 2010 observed that both knees could be repeatedly flexed to 140 degrees and extended to 0 degrees.   

Staged ratings are not of application since the Veteran's left and right knee patellofemoral syndrome, and left and right knee patellar instability are adequately contemplated by the 10 percent rating.  Should the severity of the left and right knee patellofemoral syndrome increase in the future, the Veteran may always file a claim for an increased rating.  

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected right shoulder (major) bursitis is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee patellofemoral syndrome is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee patellofemoral syndrome is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee instability is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected right  knee instability is not warranted.  The appeal is denied to this extent.


REMAND

The TDIU issue is now on appeal after being raised by the Veteran's representative.  The Board believes that a VA examination and an opinion as to the effect of his service-connected disabilities on his ability to engage in gainful employment are necessary. 

Although the RO duly complied with the October 2010 remand and although the Board regrets further delay, the case must be returned to the RO for additional development in view of the newly raised claim.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination regarding the TDIU issue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be clearly reported. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities (fibromyalgia, right shoulder bursitis, low back strain, bilateral knee patellar instability and bilateral patellofemoral syndrome) render him unable to engage in substantially gainful employment. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


